internal_revenue_service index no number release date cc dom p si - plr-104677-99 may x a d1 year year dear this responds to a letter dated date submitted on x’s behalf by x’s authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 the sole shareholder of x is a a as x’s president represents that it was a’s intent that x elect to be an s_corporation effective d1 a represents that he relied on x’s tax accountant to prepare the appropriate filing for x’s election to be an s_corporation effective d1 however a form_2553 election by a small_business_corporation was not filed for x the missed election was discovered in year when the new accountant for x was preparing x’s tax_return for year accordingly x filed a tax_return for year on form_1120 rather than on form_1120s a did not include what would otherwise have been his distributive_share of x’s income gain loss deductions or credit on his form_1040 for year x and a represent that they will amend their tax returns for year to be consistent with the treatment of x as an s_corporation for the affected year sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation effective d1 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective d1 within days of the date of this letter then such election will be treated as effective d1 a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
